It would serve no good purpose to set out the evidence in this case. Suffice it to say we have considered the evidence en banc and reach the conclusion that there was sufficient evidence upon which to base a verdict of guilt.
The proposition of law embraced in charge A1, was covered by charge A2. Moreover the charge in argumentative.
Charge H is, to say the least, confusing. Whether this is so or not the refusal of this charge alone, even if error, would not justify a reversal. The defendants had the benefit of a full charge from the court covering the law in the case in minute detail, many written charges, some of which, in other phraseology, stated the principle involved in this charge.
There is no reversible error in the record. Let the judgment be affirmed.